Citation Nr: 0430396	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

Entitlement to service connection for a myocardial infarction 
claimed as a result of asbestos exposure, lead paint 
exposure, and/or toxic chemical exposure.

Entitlement to service connection for memory loss, 
concentration loss and forgetfulness.

Entitlement to service connection for hives.

Entitlement to service connection for dry skin.

Entitlement to service connection for nose bleeds.

Entitlement to service connection for a lung disorder, to 
include shortness of breath, difficulty breathing, 
bronchitis, and/or pneumonia, claimed as due to asbestos 
exposure.

Entitlement to service connection for blackouts and 
equilibrium problems.

Entitlement to service connection for headaches.

Entitlement to service connection for a sleep disorder.

Entitlement to service connection for tingling of the hands.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1978 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision, in pertinent part, 
denied the issues currently on appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  The 
new law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103 
(West 2002).  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Charles v. Principi, 16 Vet. App. 
370 (2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that VA has not yet met its duties under the 
VCAA.  After reviewing the claims file, the Board concludes 
that additional relevant evidence may exist which has not 
been obtained.  In this regard, the veteran testified before 
the undersigned Veterans Law Judge at a hearing held at the 
RO in March 2004.  At that time, the veteran stated that he 
was receiving Social Security benefits.  The Board concludes 
that VA has an additional duty to assist with the development 
of evidence, as VA has not obtained evidence from the Social 
Security Administration (SSA) regarding the veteran's claim 
for benefits administered by that agency.  Efforts to obtain 
such records should be accomplished.

The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government, such as military service department and SSA 
records.  Thus, the Board must obtain all of the records 
pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2003).  

In addition, service medical records indicate that the 
veteran was afforded several psychological evaluations in 
1987, 1988 and 1990.  He was alternately diagnosed with 
adjustment disorder, alcohol dependence, and a personality 
disorder.  The Board notes that personality disorders and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable legislation.  3.303(c)(2003).  
However, post-service treatment records indicate that the 
veteran is still receiving psychological treatment, and has 
on several occasions been diagnosed with "rule out 
conversion disorder."  There is no VA examination, however, 
offering a specific current diagnosis of a chronic acquired 
psychiatric disorder or an opinion regarding the etiology of 
any such disorder.  Accordingly, the Board finds that a VA 
examination is warranted for such purpose.

Service medical records document that the veteran reported 
being assaulted and losing consciousness in May 1989.  
Treatment records documented edema to the left side of the 
temple area.  In addition, post-service treatment records 
reflect continued complaints of forgetfulness, lack of 
concentration, headaches and loss of equilibrium.  The 
veteran stated at his March 2004 hearing before the 
undersigned Veterans Law Judge that he has multiple symptoms 
which have been noted to be secondary to a head trauma 
suffered during service.  The Board finds that a VA 
examination is required to determine whether any current 
complaints may be associated with residuals of an inservice 
head trauma.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA benefits, as well 
as the medical records relied upon 
concerning that claim.  VA must continue 
its efforts until all records are 
obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.  

2.  The veteran should be afforded a VA 
examination appropriate to determining a 
current psychiatric diagnosis, to include 
consideration of whether a diagnosis of 
PTSD is reasonably supportable.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review.  The examiner is 
asked to offer an opinion as to whether 
it is as likely as not that any currently 
diagnosed neuropsychiatric disorder may 
be related to the veteran's period of 
active service.  Furthermore, if the 
examiner diagnoses the veteran with a 
developmental or personality disorder, as 
opposed to an acquired neuropsychiatric 
disorder, the examiner is asked to offer 
an opinion as to whether there is any 
additional element of psychiatric 
disability superimposed on the veteran's 
disorder that may be attributed to the 
veteran's period of active service.

3.  The veteran should be afforded a VA 
examination appropriate to determining 
whether there is any current disorder 
related to, or underlying, complaints of 
memory loss, lack of concentration, 
blackouts, lack of equilibrium, or 
headaches.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any current disorder, if 
found, had its origins during service.  
Specifically, the examiner should state 
whether it is as likely as not that any 
such disorder may be attributed to the 
veteran's documented inservice head 
trauma.

4.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




